Case 6:19-cv-00236-ADA Document 71-6 Filed 04/03/20 Page 1 of 6




                  EXHIBIT 32
                               Case 6:19-cv-00236-ADA Document 71-6 Filed 04/03/20 Page 2 of 6

                                  Solas OLED Ltd. v. LG Display Co., Ltd., et al., Case No. 6:19-cv-00236-ADA

                  FIRST AMENDED EXHIBIT B: CLAIM CHART FOR U.S. PATENT NO. 7,573,068

Plaintiff Solas OLED Ltd. (Solas) provides this chart based upon information that is presently available to it. Solas has not had access to Defendants’
confidential design documents and/or to other materials that may become available during discovery. Solas reserves the right to change or provide more
detail to the infringement theories set forth below, based upon information that it learns during this case, subject to the Court’s rules and orders.


               Claim Element                                                      ’068 Accused Instrumentalities

 1. A transistor array substrate compris- To the extent the preamble is deemed limiting, the ’068 Accused Instrumentalities com-
 ing:                                     prise a transistor array substrate. For example, the Sony Bravia 55A1 OLED Television
                                          display panel comprises a substrate, as shown below:




 [1a] a substrate;                             The ’068 Accused Instrumentalities comprise a substrate. For example, the Sony Bravia
                                               55A1 OLED Television display panel comprises a substrate, as shown below:




                                                                          1
                Case 6:19-cv-00236-ADA Document 71-6 Filed 04/03/20 Page 3 of 6

                  Solas OLED Ltd. v. LG Display Co., Ltd., et al., Case No. 6:19-cv-00236-ADA


Claim Element                                                  ’068 Accused Instrumentalities

                              [Alternative #2]

                              The plurality of supply lines continue as shown below:

                                                                          supply lines




                              Further, to the extent this term is construed as LG recently proposed and/or as LG re-
                              cently described in its Opening Markman Brief, and to the extent that construction is in-
                              terpreted to require being formed on or connected to along the entire or substantially all
                              the length of said plurality of supply lines, the accused products still meet this limitation,
                              at least under the doctrine of equivalents, because there would be insubstantial differ-
                              ences, if any differences at all, between the claim requirement and the accused products.



                                                       14
                Case 6:19-cv-00236-ADA Document 71-6 Filed 04/03/20 Page 4 of 6

                  Solas OLED Ltd. v. LG Display Co., Ltd., et al., Case No. 6:19-cv-00236-ADA


Claim Element                                                  ’068 Accused Instrumentalities

                              For example, the components in the accused products (e.g., the feed interconnections
                              and supply lines) still would have substantially the same claimed function and/or func-
                              tional relationship in substantially the same way (e.g., the feed interconnections being
                              formed on or connected to adjacent to the plurality of supply lines, for at least some por-
                              tion of the length of that plurality of supply lines, not at merely an arbitrary point) to give
                              the same result (reducing some resistance, allowing increased thickness of components,
                              and existing along the length of where the supply lines are in the finished semiconductor)
                              as the construed claim.




                                                       15
                Case 6:19-cv-00236-ADA Document 71-6 Filed 04/03/20 Page 5 of 6

                  Solas OLED Ltd. v. LG Display Co., Ltd., et al., Case No. 6:19-cv-00236-ADA


Claim Element                                                    ’068 Accused Instrumentalities

                                                  supply lines




                              Further, to the extent this term is construed as LG recently proposed and/or as LG re-
                              cently described in its Opening Markman Brief, and to the extent that construction is in-
                              terpreted to require being formed on or connected to along the entire or substantially all
                              the length of said plurality of supply lines, the accused products still meet this limitation,
                              at least under the doctrine of equivalents, because there would be insubstantial differ-
                              ences, if any differences at all, between the claim requirement and the accused products.
                              For example, the components in the accused products (e.g., the feed interconnections
                              and supply lines) still would have substantially the same claimed function and/or func-
                              tional relationship in substantially the same way (e.g., the feed interconnections being
                              formed on or connected to adjacent to the plurality of supply lines, for at least some



                                                        47
                              Case 6:19-cv-00236-ADA Document 71-6 Filed 04/03/20 Page 6 of 6

                                Solas OLED Ltd. v. LG Display Co., Ltd., et al., Case No. 6:19-cv-00236-ADA


              Claim Element                                                    ’068 Accused Instrumentalities

                                              portion of the length of that plurality of supply lines, not at merely an arbitrary point) to
                                              give the same result (reducing some resistance, allowing increased thickness of compo-
                                              nents, and existing along the length of where the supply lines are in the finished semicon-
                                              ductor) as the construed claim.

[13e] a plurality of feed interconnec-        The ’068 Accused Instrumentalities comprise a plurality of feed interconnections which
tions which are connected to said plu-        are connected to said plurality of supply lines along said plurality of supply lines. For ex-
rality of supply lines along said plurality   ample, the display panel of the Sony Bravia 55A1 OLED Television comprises a plurality
of supply lines;                              of feed interconnections which are connected to the supply lines along the supply lines, as
                                              shown below:

                                              [Alternative #1]




                                                                      48
